DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of burners (claims 19, 24) and the plurality of lances (claims 20, 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 18, 21, 22, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20100183990 A1) in view of McGill (US 5284438 A).
Regarding claim 15, Watson discloses a method for combusting a fuel gas with an oxidant by using a burner assembly comprising a burner (burner inside or associated with passage 7) and a lance (19+28, Fig. 2), the method comprising: 
providing via the burner a main gas flow to a combustion, wherein the main gas flow comprises a main part of the fuel gas (22, Fig. 2) and a first part of the oxidant (para. 68); and 
providing via the lance (19+28) a staging gas flow to the combustion, wherein the staging gas flow comprises a second part of the oxidant (para. 68) and an auxiliary part of the fuel gas (from inlet 15)

Watson fails to disclose:
wherein the main part of the fuel gas is larger than the auxiliary part of the fuel gas, and wherein the auxiliary part of the fuel gas provided via the lance is selected from the group consisting of not more than 20% of the total fuel gas provided to the combustion, not more than 10% of the total fuel gas provided to the combustion, not more than 5% of the total fuel gas provided to the combustion, and not more than 2% of the total fuel gas provided to the combustion.  

McGill teaches a staged combustion process, wherein a main part of the fuel gas is larger than the auxiliary part (ignition fuel) of the fuel gas, and wherein the auxiliary part of the fuel gas is selected from the group consisting of not more than 20% of the total fuel gas provided to the combustion, not more than 10% of the total fuel gas provided to the combustion, not more than 5% of the total fuel gas provided to the combustion, and not more than 2% of the total fuel gas provided to the combustion (col. 14, lines 48-58; see also col. 10, lines 40-43).  
McGill teaches using a minimal amount of auxiliary fuel (ignition fuel) to maintain a stable flame (col. 12, lines 61-64).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Watson wherein the main part of the fuel gas is larger than the auxiliary part of the fuel gas, and wherein the auxiliary part of the fuel gas provided via the lance is selected from the group consisting of not more than 20% of the total fuel gas provided to the combustion, not more than 10% of the total fuel gas provided to the combustion, not more than 5% of the total fuel gas provided to the combustion, and not more than 2% of the total fuel gas provided to the combustion.  The motivation to combine is to maintain flame stability while also allowing for a high turndown ratio.  The result is stable operation and high operational flexibility.

Regarding claim 17, Watson discloses wherein the first part of the oxidant provided via the burner is selected from the group consisting of not more than 95% of the total oxidant provided to the combustion, not more than 90% of the total oxidant provided to the combustion, not more than 80% of the total oxidant provided to the combustion, not more than 70% of the total oxidant provided to the combustion, and not more than 60% of the total oxidant provided to the combustion (paras. 69, 75).  
Regarding claim 18, Watson discloses wherein the second part of the oxidant provided via the lance is selected from the group consisting of at least 5% of the total oxidant provided to the combustion, at least 10% of the total oxidant provided to the combustion, at least 20% of the total oxidant provided to the combustion, at least 30% of the total oxidant provided to the combustion, and at least 40% of the total oxidant provided to the combustion (paras. 69, 75).  
Regarding claim 21, Watson discloses wherein an amount of the auxiliary part of the fuel gas in the staging gas flow is adjustable (it is inherent that the fuel is adjustable from zero fuel flow, to a transient fuel flow, and up to a steady state fuel flow).
  
Regarding claim 22, modified Watson discloses (see rejection of claim 1 for citations unless otherwise noted) a burner assembly for combusting a fuel gas with an oxidant, the burner assembly comprising: 
a burner for providing a main gas flow to a combustion, wherein the main gas flow comprises a main part of the fuel gas and a first part of the oxidant; 
a lance for providing a staging gas flow to the combustion, wherein the staging gas flow comprises a second part of the oxidant and an auxiliary part of the fuel gas; and 
an injection element (Watson, 15) for injecting the auxiliary part of the fuel gas to the second part of the oxidant (the fuel gas and oxidant mix at the tip of the lance 19, see Fig. 2 of Watson) before providing the staging gas flow to the combustion (combustion space outside the burner block 5, see Fig. 2 of Watson) via the lance; 
wherein the main part of the fuel gas is larger than the auxiliary part of the fuel gas, and wherein the auxiliary part of the fuel gas provided via the lance is selected from the group consisting of not more than 20% of the total fuel gas provided to the combustion, not more than 10% of the total fuel gas provided to the combustion, not more than 5% of the total fuel gas provided to the combustion, and not more than 2% of the total fuel gas provided to the combustion.  

Regarding claim 27, Watson discloses wherein the burner (12) comprises a flat flame burner (para. 28).  
Regarding claim 28, modified Watson discloses furnace comprising the burner assembly according to claim 22 (Watson, abstract).
Claims 16, 19, 20, 23, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20100183990 A1) in view of McGill (US 5284438 A), as applied to claim 15, and further in view of Amirat (US 20160047546 A1).
Regarding claim 16, Watson fails to disclose wherein the auxiliary part of the fuel gas preheats at least a part of the staging gas flow before the staging gas flow is provided to the combustion.  However, Amirat teaches the technique of preheating the fuel gas (para. 120).  This technique can be applied to preheat the main fuel gas, the auxiliary fuel gas, or both.  
 It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Watson wherein the auxiliary part of the fuel gas preheats at least a part of the staging gas flow before the staging gas flow is provided to the combustion.  The motivation to combine is to improve the combustion efficiency.  Preheating one or both of the combustion reactants, for example, by using recirculated flue gas, is well-known and commonly practiced in the combustion arts.  This is done to reduce the amount of fuel needed to reach a certain flame temperature.  
Regarding claims 19, 24, Watson discloses a burner block (5) comprising multiple outlet areas (6, 7) for ejecting at least a part of the combusted fuel gas and at least a part of the oxidant, but fails to disclose wherein the burner assembly comprises a plurality of burners for providing the main gas flow to the combustion.  However, Amirat teaches a plurality of burners (100; Figs. 1, 2) in the burner block.  The purpose of having multiple burners is to evenly distribute the heat across the surface of the material to be heated (para. 3).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Watson wherein the burner assembly comprises a plurality of burners for providing the main gas flow to the combustion.  The motivation to combine is to evenly distribute the heat from the flame to the material to be heated, thereby producing a material of superior quality.  
Regarding claims 20, 26, Watson fails to disclose wherein the burner assembly comprises a plurality of lances, wherein each of the plurality of lances provides one of a plurality of staging gas flows to the combustion.  First, a mere duplication of the lances has no patentable significant unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).  Applicant’s specification does not disclose that having a plurality of lances produces any new and unexpected results.  Second, Amirat teaches a plurality of burners (100; Figs. 1, 2) in the burner block, which provides the same effect as having a plurality of lances.  Amirat teaches having a plurality of burners so that the heat can be spread evenly across the material to be heated (para. 3).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Watson wherein the burner assembly comprises a plurality of lances, wherein each of the plurality of lances provides one of a plurality of staging gas flows to the combustion.  The motivation to combine is to evenly distribute the heat from the flame to the material to be heated, thereby producing a material of superior quality.  
Regarding claim 23, Watson fails to disclose control means for adjusting an amount of the auxiliary part of the fuel gas in the staging gas flow (note: the control means are interpreted under 112f to be a computing unit, a control unit, or a valve).  However, Amirat teaches the technique of using control means (140-142, 150) for adjusting an amount of fuel gas to the burner.  This technique can be applied to control the flow of main fuel gas and/or the flow of the auxiliary fuel gas in Watson.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Watson to include control means for adjusting an amount of the auxiliary part of the fuel gas in the staging gas flow, so that an optimal amount of fuel gas can be controllably delivered to the combustion zone.  The result is high heat output, low NOx production, and improved combustion efficiency.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20100183990 A1) in view of McGill (US 5284438 A), as applied to claim 15, and as evidenced by Joshi (US 5725367 A).
Regarding claim 25, Watson discloses an outlet area (6, 7) of the burner block for the fuel gas and for the lance, the outlet area including a substantially rectangular shape (para. 68) EXCEPT wherein the outlet area includes a ratio of its width to its height selected from the group consisting of at least 3:1, at least 4:1, at least 5:1, at least 6:1, and at least 6.5:1.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the size and shape of the opening determines the shape of the flame (see Figs. 2-4, 6 of Joshi).  Joshi teaches that the shape of the flame affects the heat distribution, fuel and oxidant velocities, fuel efficiency, and more (col. 1, lines 12- 15 and col. 3, line 18- col. 4, line 9).  Therefore, the claimed ratio is a matter of optimizing one or more of the aforementioned variables.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762